Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Applicant’s Amendments to the claims received on 08/10/2021 is acknowledged.  The text of those sections of Title 35 U.S. Code not included in the action can be found in the prior office action.  Rejections or objections not addressed in this office action with respect to the previous office action are hereby withdrawn.

Claim(s) 1, 3-7, 9, 11-13, 17, and 21-27 are pending.  Applicants have amended Claim(s) 1.  Claims 1-7, 9, 11-13, 17, and 21-27 are hereby examined on the merits.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 1, 3-7, 9, 11-13, 17, and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hug & Lysek, WO 2014/027012 A1 in view of Huang US 2012/0213713 and Amaechi, BT, Remineralization Therapies for Initial Caries Lesions, Curr Oral Health Rep (2015) 2:95–101. This application currently names joint inventors.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

preferred embodiment which does not teach it is required, see page 14 and last paragraph. Claims 17 and 21 are taught throughout, and the properties of Claim 17 are inherent as well as discussed. It must be monomeric to start with in the treatment.

Regarding the buffer being absent, in addition to the teaching that the buffer is preferred (as above), on page 23 one finds:
The composition obtained from step c) is a lyophilisate that is suitable for shipping and storing, as it is highly stable in that the peptides are protected from degradation or undesired self-assembly. Thus, in one embodiment of the method of the invention, the lyophilisate is dissolved in an aqueous solution to obtain a solution with a pH that is 0.1 to 0.5 pH units above the pH at which the peptide starts to undergo self-assembly comprising the peptide in its monomeric state. For example, when using the lyophilisate for treating a caries lesion, e.g. by a dentist, an aqueous solution, such as water, is added to the lyophilisates to obtain a final solution having a pH that is 0.1 to 0.5 pH units above the pH at which the peptide starts to undergo self-assembly comprising the peptide in its monomeric state. The lyophilisate is preferably dissolved in plain water, more preferably in deionized water. However, the lyophilisate may be dissolved in any kind of aqueous solution as long as the resulting solution has a pH that is 0.1 to 0.5 pH units above the pH at which the peptide starts to undergo self-assembly comprising the peptide in its monomeric state. In a preferred embodiment, the aqueous solution, such as water, will have an ionic strength corresponding to an electric conductance of less than 5 mS/cm at 25°C. In case a non-volatile buffer was present in the solution of step a) it is still present in the lyophilisate.



Huang teaches the incorporation of omega poly-unsaturated fatty acids for controlling and preventing dental caries into chewable/chewing tablets/chewing gum, see Claim 6 and paragraphs [0014]-[0017]. Toffee and chewing gum are considered a chewable “essentially solid” composition. 

Amaechi teaches remineralization therapies for initial caries lesions. Early carries lesions are taught, see abstract for example. Amaechi teaches: 
“The most recent advancement in remineralization arsenal is the Curolox® Technology utilizing self-assembling peptides (P11-4) for regenerative treatment of early caries lesions. Products containing this peptide as the active ingredient are commercially available in Europe as a monomer, Curodont™ Repair (Credentis AG, Windisch, Switzerland). In this technology, the P11-4 monomers applied to an early caries lesion, diffuse into the subsurface micropores of the lesion and assemble under high ionic strength into a 3D-matrix (scaffold), which attracts calcium phosphate from saliva and templates de novo hydroxyapatite crystal formation around the matrix, i.e., triggering biomimetic mineralization that enables the regeneration of enamel and dentin [9, 10]. This process takes several weeks to accomplish remineralization of the treated lesion,” see page 97.

Amaechi also teaches casein phosphopeptide amorphous calcium phosphate
(Recaldent™) in the form of either a tooth paste or chewing gum. Amaechi teaches:


It would have been obvious to one of ordinary skill in the art to apply the invention through a chewing gum, or any other method of chewing as this applies the composition directly to the tooth/teeth as taught by Hug & Lysek, or substituting, for example, self-assembly peptides for CPP-ACP.  Chewing gum is a direct application to the tooth, as taught by Jani and Huang. One would have been motivated to use this chewing gum based administration approach for ease of delivery of a beneficial compound to the tooth. One would have had a reasonable expectation of success in using chewing gum as well as the compositions taught for the purpose of treating or preventing further development of dental carries. As for Huang, one is simply substituting one compound useful for treating dental caries for another. The principle is the same for Jani for dental care, see paragraph [0138].

As set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980), “It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.”  Further, it is well established that duplicating components with similar functions within a composition is obvious; see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and M.P.E.P. § 2144.04. 



It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components concentrations, time of delivery, time between delivery, time between solvating the peptides and administering them, pH, etc…, in the claimed in the claimed invention because these component are an art-recognized result-effective variable that is routinely determined and optimized in the medicinal and pharmaceutical arts. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior 

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;

(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). 

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie 

Applicant’s Arguments
Applicant’s arguments are found on page(s) 5-7 of the remarks filed 08/10/2021. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. Given the newly applied reference, it is clear that chewing gum is a known methodology to delivering agents of early dental carries. Applicants again argue that application of self-assembly peptides requires dental cleaning prior to application, yet the above reference does not mention that this is a requirement. Amaechi shows that early caries lesions can be treated with toothpaste that does not require a dentist, and can be done at home in daily oral health care. It would appear that cleaning the teeth by regular home care would be inclusive or the treatment claimed with the self-assembly peptides. Further, there is no real evidence found in the literature that benefit of self-assembly peptide treatment for initial caries lesions must come after dental treatment. Even a small treatment regime would appear to be beneficial for the individual.  It is admitted that regular dental care in combination with the application of these self-assembly peptides would be optimal, but given that chewing does apply force to the teeth, it follows that such force would be beneficial in delivering the peptides to the surface to which the peptides would contact the lesion. 

Response to Amendment
The declaration under 37 CFR 1.132 filed 08/10/2021 is insufficient to overcome the rejection of Claims 1, 3-7, 9, 11-13, 21-24, and 27 based upon 35 U.S.C. 103 as set forth in the last Office action because a new grounds of rejection has been made which rebuts the declaration. Applicants have stated: “the question to be solved how to stabilize the SAPs such that the consumer gets monomeric peptide as long as possible whilst chewing the product. We surprisingly found that this was possible by preparing a water-free product. By chewing the product, the peptides will be extracted by the saliva, and they may start to self-assemble in a white spot, if present. By testing several routes for the manufacturing of chewing gum, e.g. center filled, coated, compressed gums, etc., it became clear that the holding time of monomeric SAP's was possible to control and therefore targeted delivery to the plurality of teeth was possible.” Applicants have a patent to a lyophized composition of self-assembly peptides that must be solvated to create the assembled peptides. Keeping peptides away from moisture, or at least a significate amount of moisture, or in liquid of appropriate pH that will not encourage formation of the assembly in the presence of water until such time as the saliva can achieve the same, the dry medium of gum, or other solid mediums, meets that requirement. Amaechi even calls saliva a remineralized medium, see content under Theobromide, so forming assembled peptide in saliva seems to beneficial too. The use of gum to deliver compounds to the surface of a tooth is known in that art and hardly new, see the very short page US 4,345,892, as well as many other patents and patent applications that speak to this medium of delivery. That salvia is a liquid is well known, and that is solvates is also known. That self-assembly peptides require a liquid medium (absent evidence to the contrary) which 

     Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and/or previously applied but withdrawn and not relied upon, is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 am – 5:00 pm, Eastern Standard Time.
 If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 

/THOMAS S HEARD/Primary Examiner, Art Unit 1654